ICJ_056_FisheriesJurisdiction_DEU_ISL_1974-07-25_JUD_01_ME_08_FR.txt. 234

OPINION DISSIDENTE DE M. GROS

1. Comme le montre la lecture des deux arrêts l’un est calqué sur
l’autre, les affaires ont été instruites, plaidées et étudiées ensemble et,
finalement, Je motif du refus de jonction a été le souhait formellement
exprimé à la Cour par les deux Etats. Ayant été d’avis qu'il eût fallu
joindre les deux affaires du Royaume-Uni et de la République fédérale
d’Allemagne contre I’Islande, je me restreindrai aux observations qu’ap-
pelle le maintien d’une conclusion particulière de la République fédérale.
Pour l'exposé des raisons de mon désaccord général sur cet arrêt je me
réfère à mon opinion sur l’arrêt concernant le Royaume-Uni.

Le Gouvernement de la République fédérale avait proposé en septem-
bre 1972, après la mise en vigueur du règlement islandais, que les négo-
ciations avec l'Islande pour un accord provisoire fussent conduites sur
une base tripartite, ce que l'Islande refusa (cf. mémoire de la République
fédérale d'Allemagne sur le fond, première partie, par. 43). Le Livre blanc
publié par le Royaume-Uni montre que les consultations et la coopé-
ration avec la République fédérale furent constantes:

«COOPERATION ANGLO-ALLEMANDE

21. Tout au long du différend, des consultations et une coopéra-
tion étroites ont été maintenues avec le Gouvernement de la Répu-
blique fédérale. Celui-ci a entamé, devant la Cour internationale,
une procédure comparable a celle qui a été introduite par le Gouver-
nement de Sa Majesté. Le 15 septembre 1972, la République fédérale
a proposé que les négociations avec fe Gouvernement islandais se
déroulent sur une base tripartite. Cette proposition, acceptée par
le Royaume-Uni, a été rejetée par le Gouvernement islandais. Les
négociations britanniques et allemandes avec I’Islande ont donc dû
se poursuivre bilatéralement dans chaque cas, mais elles ont été
étroitement coordonnées. La composition des deux flottes de pêche
et les régions où elles opèrent n’en restent pas moins différentes et
cette différence apparaîtra sans aucun doute dans tout accord ul-
térieur l.» (Cmnd. 5341, juin 1973, Fisheries Dispute between the
United Kingdom and Iceland.)

Pendant les deux procédures, pour les écritures, les plaidoiries et les

1 Traduction du Greffe.

63
235 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

réponses aux questions qui furent posées, cette coopération fut aussi
manifeste que la présence des agents et conseils de chaque Etat aux
audiences consacrées à l’instance de l’autre Etat.

2. L’échange de notes du 19 juillet 1961 entre la République fédérale
et l'Islande est identique à l’échange de notes du 11 mars 1961 entre le
Royaume-Uni et l'Islande, et la République fédérale écrivait dans son
mémoire sur la compétence:

«Il est hors de doute que l’objet du différend, tel qu'il est défini
dans les conclusions qui figurent dans la requête ... c’est-à-dire le
point de savoir si l'élargissement par l’Islande de sa compétence en
matière de pêcheries jusqu’à 50 milles est valable en droit internatio-
nal ou non relève de la compétence de la Cour. » (Mémoire, par. 5.)

La position du Gouvernement de la République fédérale était exposée
de la même manière au paragraphe 150 de ia quatrième partie du mé-
moire sur le fond:

«En conséquence, le Gouvernement de la République fédérale
d'Allemagne prie respectueusement la Cour de dire et juger que
l’action unilatérale de l'Islande, entreprise dans le mépris le plus
total des droits de pêche traditionnels de la République fédérale et
d’autres Etats dans ces eaux, n’a aucun fondement en droit inter-
national et ne peut être appliquée à la République fédérale, aux
navires de pêche qui y sont immatriculés, à leurs équipages et à
d’autres personnes intéressées à l’activité de pêche dans ces eaux.»

La réponse de la Cour aurait dû être que cet élargissement n’est pas
conforme au droit international positif pour les motifs que j’ai exposés à
propos de l’arrêt concernant le Royaume-Uni et sans étendre la com-
pétence du juge à une décision sur la négociation de droits préférentiels et
historiques entre l'Islande et la République fédérale.

J'ajouterai simplement que le cadre économique général où se dérou-
lerent les négociations entre l'Islande et la République fédérale et la
nécessité qui, selon moi, en découle d'élargir l'examen des éléments de
toute négociation du statut des pêcheries autour de l'Islande à ces pro-
blèmes économiques quant au fond, et aux Etats et organisations inté-
ressés quant aux participants, sont indiqués de la façon la plus nette dans
des documents diplomatiques cités par la République fédérale (ainsi
laide-mémoire du 20 juillet 1961 présenté par la délégation islandaise aux
négociations de Bonn, mémoire sur la compétence, paragraphe 20 et
annexe H; et le mémorandum de la République fédérale en date du
21 juillet 1961, annexe J, où l’on envisage une association avec la CEE onze
ans avant l'accord du 22 juillet 1972 entre l'Islande et la CEE, qui marque
Pintérét pris par les Etats membres de la Communauté, parmi lesquels la

64
236 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

République fédérale et le Royaume-Uni, au statut de la pêche autour de
l'Islande).

3. Le point particulier dans le présent arrêt concerne la quatrième
conclusion de la République fédérale à laquelle il est répondu au dernier
sous-paragraphe du dispositif. La Cour a décidé qu’elle ne pouvait donner
suite à cette quatrième conclusion de la République fédérale d'Allemagne
qui demandait réparation des conséquences d'actions dirigées contre ses
navires de pêche, en se fondant exclusivement sur la manière dont cette
conclusion a été présentée: «[La Cour] ne saurait donner suite à la
quatrième conclusion ... telle qu'elle lui à été présentée » (par. 76 de l'arrêt).
On peut en déduire que, sous une autre forme, la demande pourrait
recevoir une suite devant la Cour; or on peut soutenir, en se fondant sur
le maintien en vigueur de l'accord de 1961, que de nouvelles actions
seraient possibles, notamment en cas d'échec des négociations que la
Cour recommande. Comme il n’existe pas entre l'Islande et la République
fédérale d'accord provisoire comme l'accord du 13 novembre 1973 avec
le Royaume-Uni, rien n'empêcherait donc la République fédérale de
reprendre cette partie de sa demande, sans délai, Comme je ne puis
accepter les implications de l'arrêt sur ce point, aussi bien que pour d’au-
tres raisons, j'ai voté contre le sous-paragraphe 5 du dispositif comme
sur l’ensemble de l'arrêt.

4. En effet, l'accord de 1961, objet d'une interprétation extensive de
la Cour déjà relevée dans mes observations sur l'affaire concernant le
Royaume-Uni, est présenté maintenant par la Cour comme ayant prévu
acceptation par l'Islande d’une compétence du juge portant aussi sur la
réparation de tous dommages en rapport avec une extension nouvelle de
la compétence islandaise sur les pêcheries au-delà de 12 milles. Or, les
comptes rendus de la négociation de 1960 présentés par le Royaume-Uni
(les seuls qui étaient à la disposition de la Cour) montrent que le renvoi à
la Cour n’a été envisagé que sur un point, discuté et accepté que sur ce
point, l'assurance réclamée par le Royaume-Uni et dont la République
fédérale a ensuite bénéficié, que toute nouvelle extension devrait être
jugée conforme au droit international par la Cour. Lorsque deux Etats
négocient et concluent une assurance limitée à un point, il n'est pas
possible d’en tirer la même conclusion que s'ils avaient écrit: «La Cour
sera compétente pour tout différend concernant l’application et l'inter-
prétation du présent accord»; je rappelle que l'accord de 1961 a été
soumis à l'approbation de l’Althing qui n’a pas pu comprendre qu'il lui
était demandé d'accepter le renvoi de tout différend quelconque à la
Cour, ce qu'il avait toujours refusé, puisque la négociation dont il lui
était rendu compte n’avait abouti qu'à une assurance contre une «nou-
velle extension ». L'engagement invoqué à l'encontre de l'Islande doit être

65
237 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

compris comme il le fut, au moment de sa conclusion, par les deux par-
ties (cf. par. 16 et 28 de mon opinion sur l’arrêt concernant le Royaume-
Uni). Un accord ne fixe jamais autre chose que ce qui était négociable
au moment donné entre les parties qui l’ont conclu; comme le disait la
Cour: «nulle partie ne peut prétendre imposer ses conditions à l’autre »
(C.J. Recueil 1950, p. 139). Le juge ne peut pas davantage imposer ses
interprétations d’un accord aux Etats qui l’ont conclu pour faire dire à
cet accord plus et autre chose qu'il ne dit. Et là aussi la Cour s’est pro-
noncée :

«s’il est certain que les Parties, libres de disposer de leurs droits,
auraient pu, ... donner à leur accord n'importe quelle portée ... il ne
s'ensuit nullement que la Cour jouisse de la même liberté; que
pareille liberté, contraire à la fonction propre de la Cour, ne pourrait
en tout cas lui appartenir que si elle résultait d’une stipulation
positive et claire. » (Zones franches de la Haute-Savoie et du Pays de
Gex, ordonnance du 6 décembre 1930, C.P.J.I. série A n° 24, p. 11.)

5. La Cour est tenue de s’assurer du bien-fondé des conclusions du
demandeur, en droit et en fait; j'estime que les deux accords de 1961 qui
sont identiques n’ouvraient aucun contentieux de responsabilité mais
seulement un contentieux de légalité aux fins d'obtenir un jugement décla-
ratoire sur un point de droit limité, rien de plus. C’est donc parce que la
quatrième conclusion de la République fédérale était hors de l’objet de la
clause compromissoire et de la compétence de la Cour que l'arrêt aurait
dû la rejeter, non par le biais d’un motif tiré de la manière dont la con-
clusion était présentée. Quant à certains arguments concernant le droit
de la responsabilité en général, la Cour n'ayant pas décidé cet aspect des
choses mais pouvant en être saisie à nouveau, je n’estime pas qu’il soit
possible d’en discuter.

6. Une dernière observation me paraît nécessaire. La manière dont la
Cour a appliqué l'article 53 du Statut m’améne à remarquer que les
difficultés inhérentes à linvestigation de la position prise par un Etat
qui fait défaut, sur le droit et sur les faits, n’ont pas été surmontées de
façon suffisante et que persiste en cela un sentiment de sanction contre
FEtat qui s'est mis dans cette condition. Interpréter ainsi le défaut a
abouti, dans les deux arrêts, à l'excès de pouvoir par une interprétation
inexacte des engagements pris par l'Etat absent, faute de recherche plus
complète de ce que cet Etat avait dit et, en fonction de cela, de ce qu’il
aurait pu dire, ce que demande précisément l'article 53. Je suis donc
en désaccord sur ce point avec le paragraphe 18 de l'arrêt, singulière-
ment pour la décision sur la quatrième conclusion de la République
fédérale.

66
238 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

7. L'accord de 1961 a été conçu par les parties comme une garantie
contre une nouvelle extension, déjà envisagée par l'Islande, des limites de
ses pêcheries, garantie consistant dans la saisine de la Cour pour dire si
une nouvelle extension serait, au moment considéré, conforme au droit
international positif, En construisant l'accord de 1961 comme la Cour
Pa fait, non seulement son arrêt constitue un excès de pouvoir mais elle
aboutit par son refus de prononcer sur la question de légalité qui lui était
nettement et valablement posée à laisser sans réponse la seule demande
qui fixait l'opposition des parties en 1961 et constituait le différend entre
elles: la nouvelle extension de limites réalisée par le règlement islandais de
1972 n'est pas conforme au droit international positif, mais la Cour ne
l’a pas dit. C’est cependant la base nécessaire pour l'élaboration d’un
statut des pêcheries autour de l'Islande et c'est pour cela sans doute
que, en négociant l'accord de 1961, le Royaume-Uni avait tant insisté
pour que ce soit la Cour qui décide, le moment venu, quel serait l’état
du droit applicable. \

8. La mission propre de la Cour est toujours de «régler conformément
au droit international les différends qui lui sont soumis» (art. 38 du
Statut). En introduisant dans les relations internationales une conception
selon laquelle la Cour rendrait des décisions selon ce qu’à chaque occa-
sion la majorité penserait être à la fois juste et opportun, une transfor-
mation profonde serait opérée. ll suffira de citer la Cour elle-même:

«Ayant ainsi défini les rapports de droit entre Parties ... la Cour a
rempli sa mission. Elle ne saurait donner aucun conseil pratique
quant aux voies qu'il conviendrait de suivre pour mettre fin à l’asile,
car, ce faisant, elle sortirait du cadre de sa fonction judiciaire.
Toutefois, il est à présumer que leurs rapports juridiques réciproques
se trouvant désormais précisés, les Parties seront en mesure de
trouver une solution pratique...» (C.J. Recueil 1951, p. 83.)

Que la nouvelle conception soit à rejeter comme contraire au rôle du
juge international me paraît résulter de la simple constatation que celui-
ci n'est pas un Juge fédéral; les Etats, peu nombreux aujourd’hui, qui
viennent à la Cour ne le font pas pour recevoir des conseils, mais pour
obtenir la confirmation judiciaire des engagements conventionnels qu'ils
ont pris, selon le droit international établi, et en fonction d’une situation
bien connue d’eux. La Cour avait vu tout cela dans l’arrêt des Pécheries
où le caractère particulier de la situation domine la décision (C./J.
Recueil 1951, arrêt du 18 décembre 1951); en voulant atteindre sous le
couvert d'une affaire restreinte aux pêcheries de l'Islande un prononcé
d'effet universel la Cour contredit toute son attitude antérieure. M. Charles
De Visscher écrivait déjà dans ses commentaires sur l'interprétation
judiciaire en 1963:

«La fonction de l'interprétation n’est pas de perfectionner un
instrument juridique en vue de l’adapter plus ou moins exactement à

67
239 COMPÉTENCE PÊCHERIES (OP. DISS. GROS)

ce que l’on peut être tenté d’envisager comme la pleine réalisation
d’un objectif logiquement postulé, mais de faire la lumière sur ce
que les Parties ont effectivement voulu.»

Il n’y pas de meilleure réponse à ia philosophie qui inspire l’arrêt et aux
postulats qu’il contient (en particulier les paragraphes 36 à 40).

(Signé) André Gros.

68
